

117 HR 1107 IH: Protecting Local Authority and Neighborhoods Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1107IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Case (for himself, Mr. Norman, Mr. Fitzpatrick, Mr. Kahele, and Mr. Peters) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to ensure the ability to enforce State and local law relating to leasing and renting of real property, and for other purposes.1.Short titleThis Act may be cited as the Protecting Local Authority and Neighborhoods Act or the PLAN Act.2.Ensuring ability to enforce state and local law relating to leasing and renting of real property(a)No effect of communications law on claims regarding lease or rental of real propertySection 230(c) of the Communications Act of 1934 (47 U.S.C. 230(c)) is amended by adding at the end the following:(3)No effect on claims regarding lease or rental of real property(A)In generalParagraph (1) shall not apply to any claim in a civil action under State law asserted after the date of enactment of this paragraph against a provider of an interactive computer service if—(i)the claimant alleges that the provider facilitated the lease or rental of real property in a circumstance in which a law or contractual agreement restricts the lease or rental;(ii)the claimant, or an authorized agent of the claimant, provided written notice to the provider, or a designated agent of the provider, that the lease or rental of the real property described in clause (i) would violate a law or contractual agreement; and(iii)the provider facilitated the lease or rental of the real property described in clause (i) after receiving the notice under clause (ii).(B)Written noticeFor purposes of subparagraph (A)(ii), written notice provided by a claimant, or an authorized agent thereof, to a provider of an interactive computer service, or a designated agent thereof, shall include substantially the following:(i)Reasonable identification of the real property for which the provider is allegedly facilitating the lease or rental in a circumstance in which a law or contractual agreement restricts the lease or rental.(ii)Identification of the law or contractual agreement that restricts the lease or rental of real property facilitated by the provider.(iii)A statement that describes the manner in which the lease or rental of real property violates a law or contractual agreement.(iv)Information reasonably sufficient to permit the provider to contact the claimant or agent thereof, as applicable, such as an address, a telephone number, and, if available, an electronic mail address.(v)A statement that the claimant or agent thereof, as applicable, has a good faith belief that the lease or rental of the real property—(I)would violate a law or contractual agreement; and(II)is not authorized by the claimant.(vi)A statement, under penalty of perjury—(I)that the information in the notice is accurate; and(II)if the notice is provided by an agent of the claimant, that the agent is authorized to act on behalf of the claimant.(vii)A physical or electronic signature of the claimant or authorized agent, as applicable..(b)No effect of communications law on real property leasing or rental requirements and protection of property rightsSection 230(e) of the Communications Act of 1934 (47 U.S.C. 230(e)) is amended by adding at the end the following:(6)No effect on real property leasing or rental requirements and protection of property rightsNothing in this section (other than subsection (c)(2)(A)) shall be construed to prevent any State or unit of local government from enforcing a law that restricts any provider of an interactive computer service from booking a transaction for the lease or rental of real property or providing ancillary services for such a transaction..